Case: 19-10847     Document: 00515903826          Page: 1   Date Filed: 06/17/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 17, 2021
                                   No. 19-10847
                                                                     Lyle W. Cayce
                                                                          Clerk

   In the Matter of: Acis Capital Management, L.P.,

                                                                         Debtor,

   -----------------------------

   Neutra Limited;

                                                                    Appellant,

                                      versus

   Robin E. Phelan, Chapter 11 Trustee,

                                                                       Appellee.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-291
Case: 19-10847     Document: 00515903826           Page: 2   Date Filed: 06/17/2021




                                    No. 19-10847


   Before Smith, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Having thoroughly reviewed the parties’ briefs and arguments, we
   conclude the district court’s judgment affirming the bankruptcy court’s
   order confirming the Chapter 11 plan must be AFFIRMED. We further
   conclude the appeal of the district court’s plan injunction is moot and must
   be DISMISSED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2